Sweeney, J.,
concurring. While the majority is absolutely correct in reversing the court of appeals on the jurisdictional issue based on Ohio Historical Society v. State Emp. Relations Bd. (1990), 48 Ohio St. 3d 45, 549 N.E. 2d 157, I wish to make certain observations with respect to the decision to vacate the merit determination on public employee status. While I do not dispute the fact that the lack of jurisdiction apparently nullifies any subsequent decision made below regarding public employee status, it is disconcerting to observe numerous piecemeal appeals that do nothing more than undermine the prompt and orderly disposal of litigation. In my view, the arguments regarding the issue of public employee status were fully developed and considered below, and it is unfortunate that this court is placed in the position of exercising a modicum of judicial restraint by pointing out the trial court’s lack of jurisdiction over the merits of this case. Given our reaffirmance of Ohio Historical Society, supra, however, it is my hope that future cases regarding the collective bargaining laws will be dealt with fairly and expeditiously, and not be inordinately delayed by piecemeal appeals.
Douglas, J., concurs in the foregoing concurring opinion.